Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This is the Notice of Allowance for application number 16/827,983 KIT COMPRISING COMPONENTS MADE FROM PLANAR SHEET MATERIAL FOR FORMING FORGE TABLE AND FORGE POT, AND VALVE COMPONENT FOR SELECTIVELY COMMUNICATING AIRFLOW SOURCE AND FORGE POT filed on 3/24/2020.  Claims 1-20 are allowed.  



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
With regards to claims 1 and 11 the prior art of record does not teach a kit for forming a forge table having a plurality of legs and a tabletop supported by the legs for carrying a forge pot in which a fuel for combustion can be supported so as to generate heat for heating a metallic workpiece, the kit having a tabletop component made from rigid non-combustible planar sheet material for forming the tabletop of the forge table, the tabletop component defining a central opening for receiving the forge pot in the tabletop component; a plurality of leg components made from rigid non-combustible planar sheet material for forming the legs of the forge table; each leg component having a top, a bottom opposite to the top adapted for engaging a support surface, and opposite sides extending between the top and the bottom; each one of a plurality of pairs of the leg components being interconnectable in a paired condition to form the legs of the forge table, in the paired condition a first one of the pair of the leg components and a second one thereof being arranged (i) generally side by side, so that the tops of the first and second leg components are beside each other and the bottoms thereof are beside each other, and (ii) in transverse orientation relative to one another so that the formed leg of the forge table is generally V-shaped from one of the sides of the first leg component, which is distal to the second leg component, to one of the sides of the second leg component, which is distal to the first leg component; and for each pair of the leg components interconnectable in the paired condition, at least one of the first and second leg components being connectable at a spaced location from the bottom thereof to the tabletop component in a manner such that a plane defined by the tabletop component is oriented transversely to both a plane defined by the first leg component and a plane defined by the planar second leg component, so that, in an assembled condition of the kit in which the tabletop component and the pairs of the leg components arranged in the paired condition are 5 interconnected, the leg components are arranged to stand upwardly from the support surface and to carry the tabletop component in generally horizontal orientation at a spaced height above the support surface.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to SPE Jonathan Liu at 571-272-8227.   Any inquiry of a general -nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.  


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        9/10/21